DETAILED ACTION
In response to the Amendment filed on February 3, 2021, claims 1, 3, 6, 8, and 19-21 are amended; claim 18 is cancelled; claims 10-17 are still withdrawn; and claims 23-25 are newly added. Currently, claims 1-4, 6-9, and 19-25 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 6, 8, 20, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bay (US Pat. No. 2,542,461).
Claim 1. Bay discloses a system for providing stable and pressurized flow of infused fluid during phacoemulsification surgery, the system comprising: 
a supply source (5); 
a transfer reservoir (14) comprising a pressurization port (17) and an aperture (i.e., opening throughwhich pipe 15 extends through), the transfer reservoir being communicatively coupled to the supply source via a seal (7), the seal comprising a twistable sleeve (“twistable sleeve”, see Examiner’s Fig. 1; i.e., the identified portion of rotary or barrel valve 8 is interpreted as a twistable sleeve since valve 8 is twistable and the identified portion is interpreted as being a sleeve since it is a barrel or a tubular part) that when twisted in a first direction substantially closes a passage  (i.e., passage through valve 7) formed by the seal between the supply source and the transfer reservoir (col. 1, lines 27-36; Examiner’s Fig. 1; i.e., rotary or barrel valve 8 is twistable in the clockwise or counterclockwise direction so that the passage through valve 7 is closed when passageway of rotary or barrel valve 8 is not aligned with the passage through valve 7 such as in the position of Examiner’s Fig. 1);

    PNG
    media_image1.png
    457
    527
    media_image1.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 2 of Bay
an attachment piece (15, 18, 20) configured to communicatively connect at least one tube (21) connected to the aperture of the transfer reservoir (Fig. 2; col. 1, lines 52-56); 
wherein pressure is provided through the pressurization port to the transfer reservoir causing the stable and pressurized flow of the infused fluid through the at least one tube (col. 2, lines 13-16; i.e., since air vent 17 admits air so as to control refilling of tank 14 which automatically starts flow into tank 18, see col. 2, lines 13-16, and since fluid flows out of tank 18 through tube 21, see col. 2, lines 6-9, the admitted air provides air pressure to cause a stable and pressurized flow of infused fluid through irrigation hose 21).
Claim 3. Bay discloses the system of claim 1, wherein the twistable sleeve proportionally controls the stable and pressurized flow of the infused fluid by being in a partially twisted state or a non-twisted state of the twistable sleeve (col. 1, lines 31-36; i.e., since the flow of fluid depends on the degree of twisting of valve 8 including a non-twisted state as illustrated in Fig. 2 
Claim 20. Bay discloses the system of claim 1, wherein the twistable sleeve is configured to control pressurization of the transfer reservoir by being twisted to adjust a closure of the passage formed by the seal (col. 1, lines 31-36; i.e., since the amount of closure of valve 8 by twisting from the non-twisted state illustrated in Fig. 2 controls the fluid flow from supply tank 5 to storage tank 14, valve 8 is also capable of controlling the pressurization of tank 14 with the control of the inflow of irrigation liquid into tank 14).
Claim 21. Bay discloses the system of claim 1, wherein the twistable sleeve is configured to control the infused fluid flow from the supply source to the transfer reservoir during a surgical procedure by being twisted to adjust a closure of the passage formed by the seal (col. 1, lines 31-36; i.e., since the degree of twisting of valve 8 from the non-twisted state illustrated in Fig. 2 controls the fluid flow from supply tank 5 to storage tank 14).
Claim 25. Bay discloses the system of claim 1, wherein the twistable sleeve is configured to twist in the first direction or in a second direction that is opposite the first directions to adjust a closure of the passage formed by the seal (i.e., twisting in the clockwise or counter clockwise directions to adjust the degree of alignment of the passageway of rotary or barrel valve 8 with the passageway of valve 7).
Claim 6. Bay discloses an apparatus for providing stable and pressurized flow of infused fluid during phacoemulsification surgery, the system comprising: 
a supply source (5); 

an attachment piece (15, 18, 20) configured to communicatively connect at least one tube (21) connected to the aperture of the transfer reservoir (Fig. 2; col. 1, lines 52-56); 
wherein pressure is provided through the pressurization port to the transfer reservoir causing the stable and pressurized flow of the infused fluid through the at least one tube (col. 2, lines 13-16; i.e., since air vent 17 admits air so as to control refilling of tank 14 which automatically starts flow into tank 18, see col. 2, lines 13-16, and since fluid flows out of tank 18 through tube 21, see col. 2, lines 6-9, the admitted air provides air pressure to cause a stable and pressurized flow of infused fluid through irrigation hose 21).
Claim 8. Bay discloses the apparatus of claim 6, wherein the twistable seal proportionally controls the stable and pressurized flow of the infused fluid proportionate to a partially twisted state or a non-twisted state of the twistable sleeve (col. 1, lines 31-36; i.e., since the flow of fluid depends on the degree of twisting of valve 8 including a non-twisted state as illustrated in Fig. 2 and a partially twisted state where the passage of valve 8 is not positioned as illustrated in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 19, and 24 are rejected under 35 U.S.C. 103 as obvious over Bay (US Pat. No. 2,542,461) in view of Ekholmer (US Pat. No. 4,620,564).
Claims 2 and 7. Bay discloses the system of claim 1 and the apparatus of claim 6, respectively, but does not explicitly disclose that the seal of claim 2 or the twistable seal of claim 7 is closed by a clamp. However, it is noted that Ekholmer discloses a device for regulating the flow rate in a tube comprising a twisting device 15 with two members 16, 17 that are rotatable with respect to each other so as to control fluid flow through the tube (Fig. 1). Ekholmer further discloses that the twisting device 15 further comprises a pair of clamps keeping members 16 and 17 against each other so that members 16 and 17 are rotated relative to each other by means of handle 19 to incrementally rotate members 16 and 17 to any desired rotated position thereby to any degree of closure of the tube so as to more accurately control the flow fluid through the tube (col. 2, lines 28-42). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bay by replacing the valve and tubing between tanks 5 and 14 with the twisting device 15 and tube 10 as taught by Ekholmer so as to provide more accurate control adjustment and regulation of fluid flow in the tube (col. 1, lines 53-54). Bay in view of Ekholmer discloses a seal (i.e., seal formed by twisting of tube 10 of Bay), the seal comprising a twistable sleeve (tube 10 of Ekholmer) that when twisted in a first direction substantially closes a passage (i.e., passage of tube 10) formed by the seal between the supply source (tank 5 of Bay) and the transfer reservoir (tank 14 of Bay), wherein the seal is closed by a clamp (i.e., the pair of clamps of Ekholmer keeps members 16 and 17 against each other so that when members 16 and 17 are rotated to twist tube 10 to a close and thereby closing the seal formed twisting tube 10).
Claim 19. Bay discloses the system of claim 1, wherein while Bay discloses that the rotary or barrel valve 8 is of conventional type (col. 1, line 33) but Bay is silent to whether the seal is configured to provide a water and air tight seal connection between the supply source and the transfer reservoir. Again, it is noted that Ekholmer discloses a device for regulating the flow rate in a tube comprising a twisting device 15 with two members 16, 17 that are rotatable with respect to each other so as to control fluid flow through the tube (Fig. 1; col. 2, lines 28-42). Ekholmer further discloses that tube 10 is made of a pliable non-porous plastic (col. 2, lines 15-18). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bay by replacing the valve and tubing between tanks 5 and 14 with the twisting device 15 and tube 10 as taught by Ekholmer so as to provide more accurate control adjustment and regulation of fluid flow in the tube (col. 1, lines 53-54). Bay in view of Ekholmer discloses a seal (i.e., seal formed by twisting of tube 10 of Bay in view of Ekholmer), the seal comprising a twistable sleeve (tube 10) that when twisted in a first direction substantially closes a passage (i.e., passage of tube 10) formed by the seal between the supply source (tank 5) and the transfer reservoir (tank 14), wherein the seal is configured to provide a water and air tight seal connection between the supply source and transfer reservoir since Ekholmer discloses that the tube 10 can be completely closed (col. 2, lines 54-55).
Claim 24. Bay discloses the system of claim 1, wherein Bay does not disclose that the seal comprises a pliable, non-porous plastic. Again, it is noted that Ekholmer discloses a device for regulating the flow rate in a tube comprising a twisting device 15 with two members 16, 17 that are rotatable with respect to each other so as to control fluid flow through the tube (Fig. 1; col. 2, lines 28-42). Ekholmer further discloses that tube 10 is made of a pliable non-porous 

Claims 4, 9, and 22 are rejected under 35 U.S.C. 103 as obvious over Bay (US Pat. No. 2,542,461) in view of Pape (US Pat. No. 4,328,803).
Claims 4, 9, and 22. Bay discloses the system of claim 1 and the apparatus of claim 6, respectively, wherein while Bay further discloses that the transfer reservoir contains an irrigation liquid (col. 2, line 5) (as per claims 4, 9, and 22) and that the seal is configured to provide continued availability of the irrigation liquid without disturbing the attachment piece (col. 2, lines 1-5; i.e., valve 7 can be opened without disturbing pipe 15, tank 18, outlet neck or nipple 20, and irrigating hose 21) (as per claim 22), Bay does not explicitly that the liquid is a balanced salt solution. However, it is noted that Pape discloses that the balanced salt solution is a suitable irrigation fluid for ophthalmological procedures (col. 11, lines 57-64). Therefore, since both Bay and Pape are drawn to fluid delivery systems during surgery, it would have 

Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Bay (US Pat. No. 2,542,461) in view of Klomp (US Pub. No. 2016/0100981 A1).
Claim 23. Bay discloses the system of claim 1, wherein while Bay discloses that air can be admitted through air vent 17 (col. 2, lines 13-16), Bay is silent to a pressure source provides the pressure through the pressurization port to the transfer reservoir.  However, it is noted that Klomp also discloses a system for providing stable and pressurized flow of fluid wherein the system comprises a pressure source in the form of gas pressure device 14 composed of a gas pump and a control system for allowing the surgeon to actuate a desired pressure by providing gas through line 13 and a connecting element 9 for admitting the gas into a chamber so as to provide the appropriate gas pressure for causing fluid flow ([0016]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bay with the feature of a gas pressure device disclosed by Klomp as the pressure source of air being admitted into air vent 17 of Bay since the gas pressure device of Klomp allows for controlled actuation of the gas in order to achieve a desired gas pressure ([0016]).

Moreover, if the claims are amended to require that the seal is a twistable sleeve comprising a passage within the twistable sleeve such that when twisted in a first direction, the passage of the twistable sleeve is twisted to seal close a passage formed by the seal between the supply source and the transfer reservoir as illustrated in instant Fig. 2, see arguments below for additional details, the claims would still not be allowable.
Claims 1-3, 6-8, 20, 21, and 25 would have been rejected under 35 U.S.C. 103 as being obvious over Bay (US Pat. No. 2,542,461) in view of Smith (US Pat. No. 2,844,351). 
Claims 1 and 6: While Bay discloses the invention of claims 1 and 6 as explained above, Bay does not disclose that the passage through rotary or barrel valve 8 being twisted close. However, it is noted that Smith also discloses a fluid flow control for controlling flow of fluid through a flexible tube (Fig. 1) comprising a twistable sleeve (tubing 2) that when twisted in a first direction substantially closes a passage (i.e., internal passageway of tubing 2) (Fig. 1; col. 2, lines 45-54, particularly lines 49-51). Smith further discloses the fluid control device comprises two members 3, 4 for rotation relative to each other to twist tubing 2 (col. 2, lines 42-46) and that such members may be formed upon or made an integral part of a drip housing (col. 2, lines 1-4). 
Therefore, since both Bay and Smith are drawn to fluid flow through a flexible tube with a fluid flow control device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bay by replacing rotary or barrel valve 8 with the fluid flow control disclosed by Smith for more accurate and sensitive control over the fluid flow rate through degree of twist (col. 2, lines 45-51 of Smith) and since such fluid control device allows for movement of tubing or pull on tubing without changing the setting of the fluid 
Claims 2 and 7. Bay in view of Smith discloses the system of claim 1 and the apparatus of claim 6, respectively, wherein the twistable seal of Bay in view of Smith is closed by a clamp (3, 4) since Smith further discloses members 3 and 4 which acts as a clamp via meeting contact faces 7 and 10 operating as friction surfaces for retaining the two members in any adjusted rotary position with respect to each other (col. 2, lines 34-41) to maintain the degree of twist of tubing 2 and maintaining the tubing relatively closed (col. 2, lines 48-51).
Claims 3 and 8. Bay in view of Smith discloses the system of claim 1 and the apparatus of claim 6, respectively, wherein the twistable sleeve of Bay in view of Smith proportionally controls the stable and pressurized flow of the infused fluid by being in a partially twisted state or a non-twisted state of the twistable sleeve (col. 2, lines 47-51 of Smith; i.e., rate of flow is controlled via degree of twist including partially twisted or non-twisted states).
Claim 20. Bay in view of Smith discloses the system of claim 1, wherein the twistable sleeve of Bay in view of Smith is configured to control pressurization of the transfer reservoir by 
Claim 21. Bay in view of Smith discloses the system of claim 1, wherein the twistable sleeve of Bay in view of Smith is configured to control the infused fluid flow from the supply source to the transfer reservoir during a surgical procedure by being twisted to adjust a closure of the passage formed by the seal (col. 2, lines 47-51 of Smith; i.e., rate of flow is controlled via degree of twist).
Claim 25. Bay in view of Smith discloses the system of claim 1, wherein the twistable sleeve of Bay in view of Smith is configured to twist in the first direction or in a second direction that is opposite the first directions to adjust a closure of the passage formed by the seal (col. 2, lines 42-54 of Smith since members 3 and 4 can be twisted or rotated relative to each other to cause tubing 2 to be twisted in a first direction and untwisted in a second direction opposite tot eh first direction to control the closure of tubing 2).
Claims 4, 9, 19, and 22-24 would also be rejected under 35 U.S.C. 103 as obvious over Bay in view of Smith further in view of Ekholmer, Pape, or Klomp as similar to the respective rejections above.

Response to Arguments
With regards to the previous objections and 35 U.S.C. 112 rejections of the claims, the amendments to the claims are considered sufficient to clarifying the previous informalities, 

Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Bay does not disclose a twistable sleeve, it is still examiner’s position that Bay discloses the claimed twistable sleeve because rotary or barrel valve 8 of Bay is twistable in the clockwise or counterclockwise direction so that the passage through valve 7 is closed where the passage of barrel 8 is not aligned with the passage through valve 7 such as in the position of Examiner’s Fig. 1 where passageway of valve 8 is positioned perpendicular to the position illustrated in Fig. 2.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the seal is a twistable sleeve comprising a passage within the twistable sleeve such that when twisted in a first direction, the passage of the twistable sleeve is twisted to seal close a passage formed by the seal between the supply source and the transfer reservoir as illustrated in instant Fig. 2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, it is noted that Bay in view of Smith would disclose the feature, see rejection above for details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783